74 F.3d 1233NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Tommy R. ROBINSON, Plaintiff--Appellant,v.HOWARD COUNTY POLICE DEPARTMENT;  Police Chief;  Thomas M.Martin, Detective;  Richard Witte, Detective;  Kelly Smith,Officer;  Richard Rutledge, Officer;  M.T. Harding, Officer;Michael Martin, Officer;  Victoria Plank, Officer;  WilliamSeifert, Officer;  Nathan Rettig, Officer;  Michael Price,Officer;  Unidentified MD State Trooper;  V. William,Officer, Defendants--Appellees, andNorman SNYDER, Detective;  K-9, Dino;  Susan Reider,Officer;  Keith Fisher, Officer, Defendants.
No. 95-7101.
United States Court of Appeals, Fourth Circuit.
Jan. 23, 1996.Submitted Jan. 11, 1996.Decided Jan. 23, 1996.

Tommy R. Robinson, Appellant Pro Se.
Barbara McFaul Cook, County Solicitor, Rebecca Ann Laws, COUNTY SOLICITOR'S OFFICE, Ellicott City, Maryland, for Appellees.
Before RUSSELL, HALL, and WILKINSON, Circuit Judges.
PER CURIAM:


1
Appellant appeals the district court's denial of his motion for court-appointed counsel.  We dismiss the appeal for lack of jurisdiction because the order is not appealable.  This court may exercise jurisdiction only over final orders, 28 U.S.C. Sec. 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C. Sec. 1292 (1988);  Fed.R.Civ.P. 54(b);  Cohen v. Beneficial Industrial Loan Corp., 337 U.S. 541 (1949).  The order here appealed is neither a final order nor an appealable interlocutory or collateral order.


2
We dismiss the appeal as interlocutory.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


3
DISMISSED.